 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   EDWARD GOMEZ,                                     No. 2:17-cv-2407 MCE CKD P
12                      Plaintiff,
13          v.                                         ORDER
14   ACHARYA, et al.,
15                      Defendants.
16

17          Plaintiff is a state prisoner proceeding pro se with a civil rights action pursuant to 42

18   U.S.C. § 1983. It has come to the court’s attention that plaintiff’s complaint was signed by the

19   prisoner who assisted him in completing the complaint and not by plaintiff. Although plaintiff is

20   permitted to have assistance from other prisoners in completing his complaint, he must sign the

21   complaint himself unless he is represented by an attorney. Fed. R. Civ. P. 11(a).

22          Accordingly, IT IS HEREBY ORDERED that:

23          1.   Within thirty days from the date of this order, plaintiff shall return the completed

24   signature page. Failure to return the completed signature page will result in a recommendation

25   that the complaint be dismissed.

26   ////

27   ////

28   ////
                                                       1
 1             2. The Clerk of the Court is directed to send plaintiff a copy of the signature page of the

 2   complaint (ECF No. 1 at 12).

 3   Dated: December 7, 2018
                                                        _____________________________________
 4
                                                        CAROLYN K. DELANEY
 5                                                      UNITED STATES MAGISTRATE JUDGE

 6

 7   13:gome2407.signature

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
